An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in accordance
with the provisions of Rule 30(e)(3) of the North Carolina Rules of Appellate Procedure.



                                 NO. COA13-1145
                         NORTH CAROLINA COURT OF APPEALS

                                Filed: 20 May 2014


STATE OF NORTH CAROLINA

      v.                                       New Hanover County
                                               No. 11 CRS 054439
JACKIE EDWARD WATTS



      Appeal by Defendant from judgment entered 30 April 2013 by

Judge Jack W. Jenkins in Superior Court, New Hanover County.

Heard in the Court of Appeals 29 April 2014.


      Attorney General Roy Cooper, by Special Deputy                         Attorney
      General Sharon Patrick-Wilson, for the State.

      Appellate Defender Staples Hughes, by Assistant Appellate
      Defender Kathleen M. Joyce, for Defendant-Appellant.


      McGEE, Judge.


      Jackie    Edward     Watts    (“Defendant”)       appeals      from    judgment

entered    upon    his     Alford    plea     of     guilty   to     one    count     of

trafficking by sale of opiates. For the reasons stated herein,

we dismiss Defendant’s appeal.

      Defendant      was    arrested    and        charged    with    several       drug

trafficking offenses on 13 May 2011.                 Defendant was indicted on
                                          -2-
18   July    2011    on   four   counts    of    trafficking     in   opiates,     two

counts      of   possession      with     intent     to   sell   and     deliver    a

controlled substance within 1,000 feet of a public park, and

attempted trafficking in opiates by possession.                       Defendant was

indicted for having attained the status of an habitual felon on

3 December 2012.

      Defendant filed a pro se pre-trial motion on 31 January

2012 to dismiss based on violation of his right to a speedy

trial. Defendant filed a pro se “writ of habeas corpus” on 8

June 2012, arguing that he was being illegally detained in jail.

Defendant, through counsel, filed a motion on 28 January 2013,

seeking     relief    due   to   the    trial     court’s   failure     to   hold   a

probable     cause    hearing.          Defendant,    through     counsel,    filed

another motion on 1 February 2013 to dismiss based on violation

of Defendant’s right to a speedy trial.

      Prior to trial, on 29 April 2013, the trial court denied

Defendant’s motions.         After the denial of his motions, Defendant

entered an Alford plea and reserved the right to appeal the

denial of his motions to dismiss.                Defendant was sentenced to a

term of seventy to eighty-four                  months in prison.         Defendant

appeals.
                                             -3-
       Counsel appointed to represent Defendant has been unable to

identify any issue with sufficient merit to support a meaningful

argument for relief on appeal and asks that this Court conduct

its own review of the record for possible prejudicial error.

Counsel has also shown to the satisfaction of this Court that he

has complied with the requirements of Anders v. California, 386

U.S. 738, 18 L. Ed. 2d 493 (1967), and State v. Kinch, 314 N.C.

99, 331 S.E.2d 665 (1985), by advising Defendant of his right to

file     written       arguments      with    this       Court    and     by   providing

Defendant with the documents necessary for him to do so.

       Defendant       has   filed     a     pro   se    brief     raising     arguments

concerning       the    denial   of    his    motions      to    dismiss.       However,

Defendant’s       arguments      concerning        his    motions    to    dismiss   for

violation of his right to speedy trial and for the trial court’s

failure to hold a probable cause hearing are not issues from

which Defendant has an appeal of right as enumerated by N.C.

Gen. Stat. § 15A-1444 (2013); see also State v. Rinehart, 195

N.C. App. 774, 776, 673 S.E.2d 769, 771 (2009) (dismissing a

defendant’s appeal of a plea agreement that improperly preserved

defendant’s right to appeal the denial of his pretrial motions

to     dismiss    on    double     jeopardy        and    speedy    trial      grounds).

Therefore, Defendant does not have a right of appeal.
                                   -4-
       Although Defendant has also filed a petition for writ of

certiorari, this Court is without authority to issue a writ of

certiorari to review these issues.        Rinehart, 195 N.C. App. at

777, 673 S.E.2d at 771 (citations omitted) (“Because defendant

has not failed to take timely action, is not appealing from an

interlocutory order, and is not seeking review pursuant to N.C.

Gen. Stat. § 15A-1422(c)(3), we are without authority to issue a

writ   of   certiorari.”).      Accordingly,   we   dismiss   Defendant’s

appeal.

       Dismissed.

       Judges ELMORE and DAVIS concur.

       Report per Rule 30(e).